              Case 1:19-cv-01816-LMM Document 23 Filed 08/07/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

ARTI BHASKAR, INDIVIDUALLY )
AND ON BEHALF OF ALL        )
OTHERS SIMILARLY SITUATED, )
                            )
    Plaintiff,              )
                            ) Case No.: 1:19-cv-01816-LMM-AJB
v.                          )
                            )
UNIFUND CCR, LLC and LAZEGA )
& JOHANSON LLC,             )
                            )
    Defendants.             )

                                  Notice of Settlement
          Plaintiff ARTI BHASKAR, hereby notifies the Court the parties have reached

a settlement and requests all deadlines be stayed for the parties to consummate said

settlement. Plaintiff shall notify the Court of any issues consummating the settlement

or file an appropriate dismissal within 45 days.

               Submitted August 7, 2019.

                                                     /s/Clifford Carlson
                                                     Clifford Carlson
                                                     Georgia Bar No. 227503
Cliff Carlson Law, P.C.                              Counsel for Plaintiff
1114-C-1 Highway 96 #347
Kathleen, GA 31047
Telephone 478-254-1018
Facsimile: 888-526-1575
cc@cliffcarlsonlaw.com



Page 1 of 2
02559-0007
              Case 1:19-cv-01816-LMM Document 23 Filed 08/07/19 Page 2 of 2




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

ARTI BHASKAR, INDIVIDUALLY )
AND ON BEHALF OF ALL        )
OTHERS SIMILARLY SITUATED, )
                            )
    Plaintiff,              )
                            ) Case No.: 1:19-cv-01816-LMM-AJB
v.                          )
                            )
UNIFUND CCR, LLC and LAZEGA )
& JOHANSON LLC,             )
                            )
    Defendants.             )

                                   Certificate of Service

          I hereby certify that I electronically filed the foregoing with any exhibits with

the Clerk of the Court using the CM/ECF system which will send notification of

such filing to any counsel of record registered on the CM/ECF system.


               Submitted August 7, 2019.



                                                         /s/Clifford Carlson
                                                         Clifford Carlson
                                                         Georgia Bar No. 227503
Cliff Carlson Law, P.C.
1114-C-1 Highway 96 #347
Kathleen, GA 31047
Telephone 478-254-1018
Facsimile: 888-526-1575
cc@cliffcarlsonlaw.com



Page 2 of 2
02559-0007
